UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6263



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL A. VOGEL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-91-440, CA-96-170-2-18)


Submitted:   May 29, 1998                  Decided:   June 30, 1998


Before MURNAGHAN and ERVIN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan Graham James, Montgomery, Alabama, for Appellant.     Alfred
William Walker Bethea, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Vogel, Nos. CR-91-440; CA-96-170-2-18

(D.S.C. Jan. 27, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL

338568 (U.S. June 23, 1997) (No. 96-6298). We grant the motion to

file a reply brief. We deny the motion for oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2